Citation Nr: 0029002	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  96-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an upper 
gastrointestinal (GI) disorder, claimed as a stomach 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to 
September 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case was last before the Board in 
January 2000, when it was determined that the veteran had 
reopened his previously denied claim through the submission 
of new and material evidence and that his claim for service 
connection was well grounded; the appeal was then remanded to 
the RO for further development.  A VA medical opinion was 
received in April 2000.  The veteran's representative was 
notified of the opinion and submitted additional argument in 
support of the appeal in July and August 2000. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The veteran's upper GI disorder, claimed as a stomach 
condition, has not been shown to be causally related to 
service. 


CONCLUSION OF LAW

Entitlement to service connection for an upper GI disorder, 
claimed as a stomach condition, is not established.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in January 2000, the Board found 
that the veteran's claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  That is, 
the veteran is found to have presented a claim, which is not 
inherently implausible.  Furthermore, after examining the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to the veteran's claim and 
that no further assistance to him is required to comply with 
the VA's duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Service records and other medical evidence prior to 1970 are 
referred to later in the evidence.  

In 1970, the veteran was hospitalized for an acute 
psychiatric condition and an upper GI performed at that time 
showed stricture of the lower portion of the esophagus.  
Regurgitation was felt secondary to a hiatal hernia.  A 
laparotomy was performed along with hiatal hernia repair in 
December 1970.  In August 1973, the veteran was diagnosed 
with cerebral atrophy causing dementia.  A small hiatal 
hernia was noted on GI X-rays, with a dilated distal 
esophagus, unchanged from 1971.  

In March 1990, clinical tests showed a normal esophagus and 
duodenum with moderate erythematous gastritis.  The stomach 
contained excess secretions, bile and food residue.  In 
November 1990, clinical tests showed continued pathology.  

A VA examination was conducted in March 1997.  The veteran 
complained that a burning sensation in his stomach began in 
service.  The examiner noted prior esophagogastroduodenoscopy 
(EGD), which showed esophagitis and erythema of the stomach 
mucosa and diagnosed, in pertinent part, gastroesophageal 
reflux disease (GERD).  The examiner commented that the 
condition was likely related to service. 

In April 1998, another VA examination was conducted.  The 
veteran reported regular symptoms of indigestion, frequent 
emesis and heartburn, gradually increasing over the years.  
The examiner noted frequent regurgitation and severe reflux 
disease.  The examiner offered the opinion that it was more 
likely than not that the gastroesophageal pathology was 
directly traceable to service.  The examiner observed that 
there was no evidence in the claims file, which would more 
likely explain the onset of the GERD.

Because pertinent records were not cited in the April 1998 
report, a further review of the claims file was accomplished.  
Upon such review in January 1999, the physician determined 
the record was adequate in quality and quantity to form an 
opinion without necessity of further examination of the 
veteran.  The physician set forth the evidence in detail as 
follows.  He noted that, in July 1945, the veteran was 
treated for Entamoeba histolytica and that three follow-up 
stool specimens were negative.  Also in July 1945, the 
veteran reported an episode of gastric distress with no 
emesis, nausea, diarrhea, or alteration in vital signs during 
that episode.  In August 1945, the veteran again complained 
of an episode of belching and a burning sensation in his 
abdomen, but no other symptoms or treatment was reported.  
When the veteran applied for service connection for a 
psychiatric disorder in September 1945, there was no mention 
of a GI disorder.  

In 1950 and 1952, the veteran again complained of burning in 
the stomach, accompanied by constipation and loss of weight.  
There was no indication that any medical testing or 
evaluation was performed, the VA physician assumed that this 
was probably because the examinations were primarily 
psychiatric.  In March 1957, the veteran reported being a 
smoker and stated that he got indigestion with beer and 
whiskey as well as with stress.  In March 1959, the veteran 
reported that he drank eight cups of coffee and smoked a pack 
of cigarettes daily.  In 1962, the veteran reported 
indigestion and a gnawing feeling in his stomach.  

In 1970, during a psychiatric hospitalization he complained 
of ongoing heartburn and nausea with negative GI workups.  No 
previous GI studies were noted in the file.  An upper GI X-
ray showed a stricture of the lower 4 cm. of the esophagus 
and the veteran was assessed as having regurgitation 
secondary to a hiatal hernia and was treated with Gelusil 
with improvement.  A December 1970 esophagoscopy shows an 
erosion of the lower 10 cm. of the esophagus with stricture.  
A laparotomy, hiatal hernia repair, vagotomy, and 
pyloroplasty with some improvement followed this X-ray.  In 
August 1973, the veteran had a GI consultation and upper GI 
X-rays revealed a small hiatal hernia without reflux, with a 
dilated esophagus, unchanged from 1971, with a duodenal bulb 
deformity and normal peristalsis.  No further workup was 
done.  In 1977, the veteran had an upper GI endoscopy with 
many since then.  A 1977 biopsy showed a normal esophagus 
without reflux and the veteran was treated with Gaviscon.  

A July 1987 EGD shows a type I, 4-cm. hiatal hernia with 
streaking esophagitis.  In October 1987, the veteran had 
Belsey-Mark IV fundoplication for GERD with some improvement.  
In January 1990, an EGD showed grade 3 esophagitis at the 25-
40 cm. area, with mid-body narrowing of the stomach and 
gastritis proximal to the narrowing.  The veteran had 
variable levels of improvement with treatment and was 
referred to a pain clinic where he was treated on an 
intermittent, ongoing basis.  A March EGD shows a normal 
esophagus, a stomach with moderate erythematous gastritis, 
scarring of the pylorus, and a normal duodenum.  The stomach 
contained excess secretions, bile and food residue.  A 
November 1990 EGD shows distal esophagitis and a large 
gastric bezoar, which was removed and biopsied.  An EGD later 
in November 1990 shows persistent esophagitis, gastritis, and 
bile reflux with an impression that the bile was contributing 
to the gastritis.  
      
The January 1999 opinion shows the physician had made a 
thorough review of the claims file and considered the 
evidence carefully.  Unfortunately, however, the physician 
used an incorrect standard when he said he was unable, within 
any reasonable medical probability, to relate any treatment 
for Entamoeba histolytica or any other treatment in service 
to the veteran's current hiatal hernia, reflux esophagitis or 
any other gastric condition.  Although later in the opinion 
the physician commented that the record did not support when 
the veteran's current GI pathology had its onset, the Board 
did not believe that this statement corrected the earlier 
opinion based on "reasonable probability."  Consequently, the 
Board remanded the case to the RO, requesting that the 
January 1999 VA physician provide an addendum to his report 
to express his opinion in terms of whether it was at least as 
likely as not that any current GI disorder was etiologically 
related to or causally linked to any disease or injury in 
service.  The physician was also asked to comment on the 
opinions expressed by the examiners in March 1997 and April 
1998.  If the physician found that the veteran's current 
upper GI pathology was not as least as likely as not related 
to service, he was to address and reconcile any contradictory 
opinions expressed by the other examiners in 1997 and 1998.

The complete claims file, including the service medical 
records, post-service medical records and VA examination 
reports, and the Board's remand order were reviewed in March 
2000 by the same physician who had done the January 1999 
review. This physician noted that the claims file indicated 
that the veteran was treated for Entamoeba histolytica in 
July 1945 and then, within the next few weeks, the veteran 
had three follow-up evaluations of his stool, which were all 
negative.  Between 1945 and 1969, there were six documented 
visits for upper GI distress, which the veteran claimed were 
usually associated with the ingestion of alcohol as well as 
stress.  The physician noted that the veteran also reported 
that he drank eight cups of coffee and smoked a pack of 
cigarettes daily.  The physician stated that alcohol, coffee 
and smoking are all known to be significantly irritating to 
the GI tract, particularly the upper GI tract, and had been 
associated with ulcer disease and esophagitis as well as 
cancers of the upper GI tract.  In 1970, the veteran was 
diagnosed with regurgitation secondary to hiatal hernia with 
secondary distal esophageal stricture with erosion.  In 
December 1970, the veteran had a laparotomy, hiatal hernia 
repair, vagotomy, and pyloroplasty.  In 1973, the veteran was 
diagnosed with dementia and cerebral atrophy.  X-rays done in 
1973 showed a small hiatal hernia in the upper GI tract as 
well as a dilated distal esophagus and a duodenal bulb 
deformity.  Between 1973 and 1987, the veteran had multiple 
abnormal EGDs.  In 1987, the veteran was found to have a 4-
cm. hiatal hernia with esophagitis.  In October 1987, the 
veteran had a Belsey-Mark IV fundoplication for GERD.  During 
the 1990s, multiple EGD procedures document persistent reflux 
with persistent esophagitis and gastritis.  On at least one 
occasion, the veteran had to have a bezoar removed from his 
stomach.  Based on his review, the physician opined that is 
was not likely that the veteran's current upper GI pathology 
was in any way related to any disease or injury, which 
occurred in service.  Further, the physician summarized that 
it was his opinion that the current upper GI pathology was 
"NOT likely to be related to military service."

With regard to the examiner's report in March 1997, the March 
2000 reviewer questioned whether the claims file was reviewed 
adequately because the examiner had erroneously stated that 
the veteran had had a Billroth I and a vagotomy in 1970, when 
in fact the veteran had had a laparotomy, hiatal hernia 
repair, pyloroplasty and vagotomy.  The March 1997 report 
also erroneously stated that a Billroth I was done in 1987, 
but the claims file indicates that a Belsey-Mark IV 
fundoplication of GERD was done, not a Billroth I.  Moreover, 
the March 2000 reviewer noted that the March 1997 examiner 
did not report any historical information as to why these 
procedures were done or detail any sequential symptoms or 
medical treatment from the date of the veteran's separation 
from service.  

With regard to the April 1998 examination report, the March 
2000 reviewer noted that although the examiner performed a 
physical examination on the veteran, the April 1998 examiner 
recorded no physical examination findings in his report nor 
did he mention the two surgeries performed on the GI tract in 
1970 and 1987.  Moreover, he noted that the April 1998 
examiner indicated that his opinion was based solely on the 
veteran's subjective history and symptoms.  However, the 
April 1998 examiner also stated that the records did not show 
any evidence of medical treatment until years after the 
veteran's military service.     

As noted above, the reports of the veteran's VA examinations 
and reviews since March 1997 contain at least partially 
conflicting conclusions with regard to the etiology of the 
veteran's upper GI disorder.  The March 1997 VA examiner, 
after completion of his report hand wrote next to the 
diagnosis of GERD the following: "This is service connected 
and likely explanatory of his current symptoms."  That 
examiner gave no reasons to explain his opinion.  Moreover, 
as the March 2000 VA review shows, the March 1997 examiner 
recited incorrect historical information on procedures 
performed in 1970 and 1987 and did not provide historical 
information as to why these procedures were performed or 
detail any sequential symptoms or medical treatment after the 
veteran's separation from service.  At a minimum, this 
suggests that the March 1997 examiner performed an inadequate 
review of the claims file and that his opinion was, in 
effect, speculative in nature.

The Board observes that the April 1998 VA examination was 
done to provide a rationale for the March 1997 opinion that 
the veteran's GERD was related
to service.  Although the April 1998 examiner claimed to have 
reviewed the claims file at the time, it is apparent that he 
primarily based his report on the veteran's verbal accounts 
of his medical history and the examiner's fundamental 
impression that veterans who served during World War I and II 
did not seek medical attention for the type of symptomatology 
described by the veteran.  Thus, it did not surprise the 
examiner that there was no service medical record of any 
evaluation for GERD.  Nevertheless, he opined that it was 
more likely than not that the veteran's GER was directly 
traceable to service.  The examiner admitted that his opinion 
was based upon the history and symptoms reiterated by the 
patient and his review of subsequent medical history.  
However, the Board notes that the 1998 examiner stated that 
there was no evidence of medical treatment for GI symptoms 
until years after the veteran's separation.  Moreover, the 
1998 examiner did not report any historical information or 
details from the claims file or detail the findings of his 
physical examination of the veteran in his report.  Like the 
March 1997 examiner, it appears that the April 1998 examiner 
also performed an inadequate review of the claims file and 
that his opinion was, in effect, biased and speculative in 
nature. 

By contrast, the opinions of the VA physician, who reviewed 
the claims file and the 1997 and 1998 VA examination reports, 
provide far greater detail than the two previous examination 
reports combined and indicate a more thorough review of the 
claims file.  The Board finds the medical opinions of the 
last VA physician in this case to be most credible and 
probative, since they alone were based on a comprehensive 
review of all of the relevant medical records and were not 
tied to the veteran's selective memory of his own medical 
history, long after the fact, as were the opinions of the 
1997 and 1998 VA examiners.  

According to the most credible and probative evidence of 
record, the veteran's upper GI disorder is not likely related 
to service or to any disease or injury in service.  Overall, 
the Board finds that the medical evidence of record does not 
support the conclusion that there is a causal relationship 
between the veteran's current upper GI disorder and service.  
The only other evidence of record in support of the veteran's 
claim is his own testimony that his GI disorder was related 
to hookworms he contacted in the service and that his stomach 
had bothered him ever since his discharge from his October 
1995 hearing.  However, the veteran has not been shown to 
possess the medical expertise necessary to render a competent 
opinion regarding a current diagnosis or causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Based on the 
negative stool specimens after treatment for Entamoeba 
histolytica in 1945, it is the Board's conclusion following 
its review that that condition was resolved completely 
without residual disability or disease by the time of the 
veteran's discharge from active service in September 1945 and 
that onset of his current upper GI disorder is most probably 
related to the veteran's post-service stress and alcohol and 
coffee consumption.  In this regard, the Board notes that the 
veteran failed to mention his GI disorder in September 1945, 
when he applied for service connection for a psychiatric 
disorder, supports this conclusion.

In short, the preponderance of the evidence of record is 
against the conclusion that the veteran's upper GI disorder 
was either incurred or aggravated in service.  Therefore, the 
veteran's claim for service connection must be denied.  In 
reaching this determination, the Board has considered the 
doctrine of reasonable doubt, as set forth in 38 U.S.C.A. 
§ 5107(b).  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not applied in 
the present case.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).   
  

ORDER

Service connection for an upper GI disorder, claimed as a 
stomach condition, is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
       Board of Veterans Appeals



 

